Name: Commission Regulation (EC) No 2946/94 of 2 December 1994 fixing certain indicative quantities for the import of bananas into the Community for the first quarter of 1995
 Type: Regulation
 Subject Matter: tariff policy;  trade;  international trade;  economic geography;  plant product
 Date Published: nan

 No L 310/60 Official Journal of the European Communities 3 . 12. 94 COMMISSION REGULATION (EC) No 2946/94 of 2 December 1994 fixing certain indicative quantities for the import of bananas into the Community for the first quarter of 1995 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the provisions of this Regulation must enter into force immediately before the period for the submission of licence applications for the first quarter of 1995 ; Having regard to the Treaty establishing the European Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as amended by Commission Regu ­ lation (EC) No 3518/93 (2), and in particular Article 20 thereof, Article 1 Whereas Article 9 ( 1 ) of Commission Regulation (EEC) No 1442/93 (3), as last amended by Regulation (EC) No 2444/94 (4), provides for the fixing of indicative quantities for the purpose of issuing import licences for each quarter using data and forecasts relating to the Community market, on the basis of the forecast supply balance for production and consumption in the Community and of imports and exports as referred to in Artcle 16 of Regula ­ tion (EEC) No 404/93 ; The indicative quantities referred to in Article 9 ( 1 ) of Regulation (EEC) No 1442/93 for the import of bananas into the Community within the tariff quota provided for in Articles 18 and 19 of Regulation (EEC) No 404/93 for the first quarter of 1995 shall be 570 000 tonnes. Article 2 The authorized quantity for each Category A and B operator for the first quarter of 1995 as provided for in Article 9 (2) of Regulation (EEC) No 1442/93 shall be 30 % of the total annual quantity allocated to each operator pursuant to paragraph 2 of Article 6 of the abovementioned Regulation . Whereas, on the basis of an analysis of the data relating, on the one part, to the quantities of bananas marketed in the Community in 1994 and, in particular, to actual imports during the first quarter of 1994, and, on the other part, to the use of import licences and the prospects for the supply of the market and consumption within the Community during the first few months of 1995, an indi ­ cative quantity of 570 000 tonnes should be fixed for the first quarter of 1995 to ensure adequate supplies to the Community ; Article 3 The indicative quantities referred to in Article 14 (1 ) of Regulation (EEC) No 1442/93 for the import of tradi ­ tional ACP bananas for the first quarter of 1995 shall be 30 % of the traditional quantities laid down for each origin in the Annex to Regulation (EEC) No 404/93. Whereas, to the same end, the authorized quantity, referred to in Article 9 ( 1 ) of Regulation (EEC) No 1442/93, that each operator in Categories A and B can request for the first quarter of 1995 and the indicative quantities referred to in Article 14 ( 1 ) of that same Regu ­ lation for the purposes of issuing import licences for traditional bananas originating in the African, Caribbean and Pacific States (ACP) should be fixed ; (  ) OJ No L 47, 25. 2. 1993, p. 1 . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (2) OJ No L 320, 22. 12. 1993, p . 15. (3) OJ No L 142, 12. 6. 1993, p. 6 . 0 OJ No L 261 , 11 . 10. 1994, p. 3 . 3. 12. 94 Official Journal of the European Communities No L 310/61 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1994. For the Commission Rene STEICHEN Member of the Commission